DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues that including a description of the use of commercial software and the generation of graphs as part of a step in the claims simply provides implementation alternatives to a person of skill in the art as to how to implement that step. Further, while commercial software may provide part of the implementation of that step, it is known that setting up and executing such commercial software requires specialized work in the form of parameterizing, invoking, and otherwise providing inputs to such commercial software. Generally, almost any software-related patent application will rely on some commercial software in the form of operating systems, low-level utilities, APis, and specialized applications (such as graphing software). The claim step of generating a graph follows other specific claim steps for generating the data to be graphed. The Examiner disagrees, regarding Applicant's assertions, the use of 
Thus, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the newly amended subject matter is not taught by the cited prior art references. As this newly amended subject matter of the claim has not been previously considered or examined, the Examiner believes all of Applicants arguments are addressed by the detailed mapping of the claimed limitations to the cited prior art. See 103 rejection below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, process of 

Step 1: Claims 1-7 are directed to a method, which is a process, which is a statutory category of invention. Claims 8-14 are directed to a method, which is a process, which is a statutory category of invention. Claims 15-20 are directed to a system, and therefore is directed to a machine, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8 and 15 are directed to the abstract idea of determining a rupture exposure radius, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of " determining and storing, using data from a plurality of pipeline cases, a correlation relationship between a pipeline pumped-in Normal Flow Rate (NFR) value, a pipeline diameter and a pipeline pressure, …" is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of " developing, using the stored correlation relationship, a matrix representing a plurality of modeling cases and including a plurality of values of pipeline flow rates, pipeline diameters and pipeline pressures, …” is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of " providing the matrix as an input to a dispersion model" is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of " executing the dispersion model to obtain a plurality of 1/2 lower flammable limit (LFL) downwind distances, …" is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. The limitation of " determining a pipeline Rupture Exposure Radius (RER) value based on the obtained ½ LFL downwind distance, …
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea on a computer or merely use a computer as a tool to perform the abstract idea. For example, claims 1 and 8 recite the method as being "computer implemented" within the preamble of the claim, such that the body of the claims do not require any additional elements. Claim 15 recites one or more computers and one or more computer memory devices that perform the steps of the abstract idea. This type of generally linking the use of the judicial exception to a particular technological environment is not sufficient to prove integration into a practical application. The claims merely detail instructions to compute a pipeline rupture exposure radius. The use of "hydrocarbon modeling software" is nothing but a mere equivalent of "apply it." The graphing is being performed by generic commercially available “hydrocarbon software," which is merely applying the judicial exception to a particular technological environment. There is no improvement to hydrocarbon software itself. Under the broadest reasonable interpretation of the claimed invention, the judicial exception is being applied to existing software and not integrated to a practical application.
Step 2B: Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. a pipeline transporting hydrocarbons, a pipeline, one or more computers, or one or more computer devices, hydrocarbon modeling software), when considered both individually and in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) which does not add meaningful limits to practicing the abstract idea . As stated in Section I.B. of 
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 9 and 16 are directed to determining a correlation relationship based on a 95% confidence interval, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with determining a rupture exposure radius, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 3, 10 and 17 are directed to setting a parameter to 5 times a normal value, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with 
Dependent claims 4, 11 and 18 are directed to determining correlation relationships, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with determining a rupture exposure radius, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 5 and 12 are directed to the equation used to define a value, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with determining a rupture exposure radius, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 6, 13 and 19 are directed to the equation used to define a value, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with determining a rupture exposure radius, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 7, 14 and 20 are directed to modeling and normalizing a set of values, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with determining a rupture exposure radius, because the claim does not preclude the limitation from being performed in the human mind.

Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. “Analysis of hazard areas associated with high-pressure natural-gas pipelines”, (hereinafter “Jo”), in view of Nilsen et al. “DETERMINATION OF HAZARDOUS ZONES FOR A GENERIC HYDROGEN STATION -A CASE STUDY” (hereinafter “Nilsen”), in view of Lund Bo et al. USPPN 2005/0188771 (hereinafter “Bo”).
Regarding claim 1, Jo teaches determining …, using data from a plurality of pipeline cases, a correlation relationship between a pipeline pumped-in Normal Flow Rate (NFR) value, a pipeline diameter and a pipeline pressure, (Page 182, Left column Second Paragraph, Equation 6, The mass flow rate of the pipe is expressed in terms of pressure and diameter; Page 183 Section 3, Table 2, The release rate depends on operating pressure, pipeline diameter, and length of pipeline from the gas supply point to the rupture point, as shown in Table 2.)
wherein the pipeline NFR values, the pipeline diameter and the pipeline pressure are associated with a pipeline transporting hydrocarbons from one location to another, (Page 182, Left column Second Paragraph, the values of the equation are based on a gas supply)
wherein the NFR value is a normal flow rate of hydrocarbons through the pipeline under normal operation of the pipeline based on the data from the plurality of pipeline cases, (Page 182, The flow rate of natural gas pipeline through a supply station is measured; Page 183 Section 3, Table 2, The release rate depends on operating pressure, pipeline diameter, and length of pipeline from the gas supply point to the rupture point, as shown in Table 2 which contains a plurality of pipeline cases)
developing, using the … correlation relationship, a matrix representing a plurality of modeling cases including a plurality of values of pipeline flow rates, pipeline diameters, and pipeline pressures, wherein the matrix comprises a plurality of combinations of the pipeline flow rate values, the pipeline diameter, and the pipeline pressure, (Page 182, Left column Second Paragraph, Equation 6, Page 184, Table 2, Columns of inputs at different pressures, diameters and flow rates are given to be inputted into the model.)
wherein each of the pipeline flow rate values is determined based on the pipeline NFR value, and wherein each pipeline flow rate value corresponds to a flow rate at which a pipeline having a pipeline diameter and that is flowing hydrocarbons at a pipeline pressure is ruptured; (Page 182, Left column Second Paragraph, Equation 6, Page 184, Table 2, The mass flow rate at rupture of the pipe is determined)
providing the matrix as an input to a dispersion model, (Page 181 Left column Second Paragraph, Right Column Second Paragraph, A model is used to relate the pipeline operating conditions and the lower flammability limit.)
determining a pipeline Rupture Exposure Radius (RER) value (Page 186 all, Equation 27, the radius of the hazard area is determined)
and wherein the determined pipeline RER value is expressed as a function of the pipeline diameter and the pipeline pressure. (Page 186 all, Equation 27, The radius in eq 27 is expressed in terms of pipeline diameter and pipeline pressure)
… comparing determined pipeline RER values with RER values … (Table 4; RER values are compared)
Jo does not explicitly recite generating a graph comparing determined pipeline RER values with RER values
It would have been obvious to one of ordinary skill in the art, before the effective filing of the application, to generate a graph to compare the determined pipeline RER values with RER values. Since the prior art contains numerous tables of data shown in graphical form for comparison, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of a graph for a chart to represent the comparison of RER values. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
storing… and wherein the correlation relationship includes equating an NFR value to a function of a square of a pipeline diameter and a square root of a pipeline pressure; providing the … input to a dispersion model to obtain a plurality of ½ lower flammable limit (LFL) downwind distances, wherein each ½ LFL downwind distance represents a distance by which the hydrocarbons disperse from a ruptured pipeline; and determining a pipeline Rupture Exposure Radius (RER) value based on the ½ LFL downwind distance, wherein the RER value is defined by modelling a downwind dispersion distance at a ground level in case of a pipeline full bore rupture to a limit of ½ LFL downwind distance of released vapor, generating a graph…using hydrocarbon modeling software.
Nilsen teaches storing (Page 5, Section 3.4 Phast, PHAST is a simpler numerical computer tool for modelling of hazardous consequences from releases of flammable or toxic chemicals.
Examiner’s Note: The computer and memory devices are taught as PHAST software is used by Nilsen.

providing the … input to a dispersion model to obtain a plurality of ½ lower flammable limit (LFL) downwind distances, wherein each ½ LFL downwind distance represents a distance by which the hydrocarbons disperse from a ruptured pipeline; (Tables 2 and 4, Page 4 third paragraph, Page 5 second paragraph, Page 8 Last Paragraph, Page 9 All, Page 10 All, Page 12 Second Paragraph, a plurality of ½ LFL distances are obtained)

Examiner’s Note:  While the reference maybe going back and forth between hydrogen and natural gas, the relation between the two is discussed on Page 12 second paragraph, rendering the limitation obvious as the relation is known to those of skill in the art.

	and determining a pipeline Rupture Exposure Radius (RER) value based on the ½ LFL downwind distance, wherein the RER value is defined by modelling a downwind dispersion distance at a ground level in case of a pipeline full bore rupture to a limit of ½ LFL downwind distance of released vapor, (Abstract, Table 2, Page 9 all, Page 12 5th Paragraph, the hazardous zone in relation to the ½ LFL is obtained)
generating a graph…using hydrocarbon modeling software. (Figure 4, Sections 3.3 and 3.4 A graph is generated using the hydrocarbon modeling software FLACS)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Nilsen with Jo as both references deal with hazardous areas surrounding pipes transporting gas, in order to implement a system that takes into account the ½ LFL distance of the pipeline and use of hydrocarbon modeling software for graphing. Nilsen would modify Jo by taking into account the ½ LFL distance of the pipeline. The benefit of doing so is the use of CFD tools and other simpler tools are able to take into account a more realistic prediction of gas dispersion, which results in more realistic and reliable results. (Nilsen Conclusion)
The combination of Jo and Nilsen does not explicitly teach and wherein the correlation relationship includes equating an NFR value to a function of a square of a pipeline diameter and a square root of a pipeline pressure;
and wherein the correlation relationship includes equating an NFR value to a function of a square of a pipeline diameter and a square root of a pipeline pressure; (Equation 1, the flow rate function is calculated through a function containing pipeline diameter squared and a square root of a pipeline pressure)
	Since pressure and diameter are key elements in calculating the flow rate of a pipeline, it is common to use both of them to determine a flow rate. As discussed by Jo, those of ordinary skill have used flow rate equations that include a square of a pipeline diameter and a square root of a pipeline pressure. This practice is well known in the oil and drilling community and would follow in the calculation of a rupture exposure radius of the oil and drilling community.
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the flow rate calculation equation of Bo and incorporate it into the system of Jo and Nilsen since there are a finite number of identified, predictable potential solutions, (flow rate equations) to the recognized need (calculation of flow rate) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (using pressure and diameter to calculate flow rate).

Regarding claim 4, the combination of Jo, Nilsen and Bo teaches the limitations of claim 1. Jo teaches determining the correlation relationship between the pipeline diameter and the pipeline NFR value; and (Page 182, Left column Second Paragraph, Equation 6, The mass flow rate of the pipe is expressed in terms of pressure and diameter)
determining the correlation relationship between the pipeline NFR value, the pipeline diameter, and the pipeline pressure, (Page 182, Left column Second Paragraph, Equation 6, The mass flow rate of the pipe is expressed in terms of pressure and diameter)
The combination of Jo and Nilsen not explicitly teach, wherein the pipeline NFR value is expressed as a square root of the pipeline pressure multiplied by the pipeline diameter squared.
	Bo teaches wherein the pipeline NFR value is expressed as a square root of the pipeline pressure multiplied by the pipeline diameter squared. (Equation 1, the flow rate function is calculated through a function containing pipeline diameter squared and a square root of a pipeline pressure)
	Since pressure and diameter are key elements in calculating the flow rate of a pipeline, it is common to use both of them to determine a flow rate. As discussed by Jo, those of ordinary skill have used flow rate equations that include a square of a pipeline diameter and a square root of a pipeline pressure. This practice is well known in the oil and drilling community and would follow in the calculation of a rupture exposure radius of the oil and drilling community.
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the flow rate calculation equation of Bo and incorporate it into the system of Jo and Nilsen since there are a finite number of identified, predictable potential solutions, (flow rate equations) to the recognized need (calculation of flow rate) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (using pressure and diameter to calculate flow rate).

Regarding claim 7, the combination of Jo, Nilsen and Bo teaches the limitations of claim 1. Jo teaches receiving a plurality of predetermined operating parameters, wherein the plurality of predetermined operating parameters are associated with a pipeline failure analysis; Page 184, Table 2, Columns of inputs at different pressures, diameters and flow rates at full bore rupture are given to be inputted into the model.)
modeling the matrix by the dispersion model based on the received plurality of operating parameters to generate a modeling result; and (Page 181 Left column Second Paragraph, Right Column Second Paragraph, Figure 3-6, A model is used to relate the pipeline operating conditions)
normalizing the modeling result into a graphical model representing a formula that expresses the pipeline flow rate value as a function of the pipeline diameter and the pipeline pressure. (Equations 6, 14, 15 and 22, Figures 3-6, the results are put into a graph that expresses the equation, which is a function of diameter and pressure)

In regards to claim 15, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 
Examiner’s Note: The computer and memory devices are taught as PHAST software is used by Nilsen.

In regards to claim 18, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4. 

In regards to claim 20, it is the system embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo, in view of Nilsen, in view of Bo and in further view of Alzbutas et al. Risk and uncertainty analysis of gas pipeline failure and gas combustion consequence, (hereinafter “Alzbutas”).

Regarding claim 2, the combination of Jo, Nilsen and Bo teach the limitations of claim 1. The combination of Jo, Nilsen and Bo does not explicitly teach wherein the correlation relationship is determined on a 95% confidence interval based on a regression analysis.
Alzbutas teaches wherein the correlation relationship is determined on a 95% confidence interval based on a regression analysis. (Page 1436, Right Column Section 2.3.1, Table 2, Page 1441 Section 3.2.1, A 95 % confidence interval is used in a regression analysis when determining the failure rate of natural gas pipelines)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Alzbutas with Jo, Nilsen and Bo as the references deal with pipes transporting gas, in order to implement a system that takes into account a 95% confidence interval. Alzbutas would modify Jo, Nilsen and Bo by taking into account a 95% confidence interval of the parameters. The benefit of doing so is the use of Bayesian methods allows for a more robust estimation of failure rate paramaters. (Alzbutas Summary and Conclusion)

In regards to claim 16, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2. 

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jo, in view of Nilsen, in view of Bo and in further view of Beg USPPN2016/0265322. 
Regarding claim 3, the combination of Jo, Nilsen and Bo teaches the limitations of claim 1. The combination of Jo, Nilsen and Bo does not explicitly teach wherein the pipeline flow rate value is 5 times the pipeline NFR value.
Beg teaches wherein the pipeline flow rate value is 5 times the pipeline NFR value. ([0062], The flow rate can range from three to five times the flow rate)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Beg with Jo, Nilsen and Bo as the references deal with pipes transporting gas, in order to implement a system that takes into account five times the normal flow rate. Beg would modify Jo, Nilsen and Bo by taking into account five times the normal flow rate. The benefit of doing so is the system has an improved ability to handle changing flow regimes in the produced fluid by accounting for the boosted flow. (Beg [0012])

In regards to claim 17, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3. 

Claims 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jo, in view of Nilsen, in view of Bo, and in further view of Sklavounos “Estimation of safety distances in the vicinity of fuel gas pipelines”.
Regarding claim 8, Jo teaches for a pipeline through which hydrocarbons are configured to flow, determining a correlation relationship between a pipeline pumped-in Normal Flow Rate (NFR) value, a pipeline diameter, and a pipeline pressure; (Page 182, Left column Second Paragraph, Equation 6, The mass flow rate of the pipe is expressed in terms of pressure and diameter)
wherein the NFR value is a normal flow rate of hydrocarbons through the pipeline under normal operation of the pipeline, (Page 182, The flow rate of natural gas pipeline through a supply station is measured)
developing a matrix including a plurality of pipeline flow rate values, a plurality of diameters, and a plurality of pressures, wherein each pipeline flow rate value corresponds to a flow rate at which a pipeline having a pipeline diameter and that is flowing hydrocarbons at a pipeline pressure is ruptured; (Page 182, Left column Second Paragraph, Equation 6, Page 184, Table 2, Columns of inputs at different pressures, diameters and flow rates are given to be inputted into the model.)
providing the matrix as an input to a dispersion model (Page 181 Left column Second Paragraph, Right Column Second Paragraph, A model is used to relate the pipeline operating conditions and the lower flammability limit.)
… comparing determined pipeline RER values with RER values … (Table 4; RER values are compared)
generating a graph comparing determined pipeline RER values with RER values
It would have been obvious to one of ordinary skill in the art, before the effective filing of the application, to generate a graph to compare the determined pipeline RER values with RER values. Since the prior art contains numerous tables of data shown in graphical form for comparison, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of a graph for a chart to represent the comparison of RER values. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Jo does not explicitly teach providing … an input to a dispersion model to obtain an output comprising a ½ lower flammable limit (LFL) downwind distance matrix comprising a plurality of LFL distances, each representing a distance by which the hydrocarbons disperse from a ruptured pipeline, wherein each½ LFL downwind distance matrix further comprising a plurality of pipeline diameters and a plurality of pipeline pressures, each diameter and pressure associated with a respective LFL distance; and determining, from the½ LFL downwind distance matrix, a pipeline Rupture Exposure Radius (RER) model that relates a rupture distance to the pipeline diameter and the pipeline pressure; and generating a graph … using hydrocarbon modeling software. 
	Nilsen teaches providing … an input to a dispersion model to obtain an output comprising a ½ lower flammable limit (LFL) downwind distance …, each representing a distance by which the hydrocarbons disperse from a ruptured pipeline, (Tables 2 and 4, Page 4 
generating a graph…using hydrocarbon modeling software. (Figure 4, Sections 3.3 and 3.4 A graph is generated using the hydrocarbon modeling software FLACS)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Nilsen with Jo as both references deal with hazardous areas surrounding pipes transporting gas, in order to implement a system that takes into account the ½ LFL distance of the pipeline and uses hydrocarbon modeling software to generate a graph. Nilsen would modify Jo by taking into account the ½ LFL distance of the pipeline and using hydrocarbon modeling software to generate a graph. The benefit of doing so is the use of CFD tools and other simpler tools are able to take into account a more realistic prediction of gas dispersion, which results in more realistic and reliable results. (Nilsen Conclusion)
The combination of Jo and Nilsen does not explicitly teach and wherein the correlation relationship includes equating an NFR value to a function of a square of a pipeline diameter and a square root of a pipeline pressure;
	Bo teaches and wherein the correlation relationship includes equating an NFR value to a function of a square of a pipeline diameter and a square root of a pipeline pressure; (Equation 1, the flow rate function is calculated through a function containing pipeline diameter squared and a square root of a pipeline pressure)
	Since pressure and diameter are key elements in calculating the flow rate of a pipeline, it is common to use both of them to determine a flow rate. As discussed by Jo, those of ordinary skill have used flow rate equations that include a square of a pipeline diameter and a 
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the flow rate calculation equation of Bo and incorporate it into the system of Jo and Nilsen since there are a finite number of identified, predictable potential solutions, (flow rate equations) to the recognized need (calculation of flow rate) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (using pressure and diameter to calculate flow rate).

Examiner’s Note: While under an obvious type rejection, one of ordinary skill could arrive at the remaining claimed limitations through the teachings of Jo and Nilsen, in the interest of compact prosecution, the Sklavounos reference is used for a more explicit recitation. Additionally, Nilsen teaches the calculation of ½ LFL compared to the LFL distance.
	The combination of Jo, Nilsen and Bo does not explicitly teach, a ½ lower flammable limit (LFL) downwind distance matrix comprising a plurality of LFL distances, wherein each ½ LFL downwind distance matrix further comprising a plurality of pipeline diameters and a plurality of pipeline pressures, each diameter and pressure associated with a respective LFL distance; and determining, from the½ LFL downwind distance matrix, a pipeline Rupture Exposure Radius (RER) model that relates a rupture distance to the pipeline diameter and the pipeline pressure.
	Sklavounos teaches a ½ lower flammable limit (LFL) downwind distance matrix comprising a plurality of LFL distances, (Figures 6-9, a matrix of values used to show lfl distances is shown)
	wherein each ½ LFL downwind distance matrix further comprising a plurality of pipeline diameters and a plurality of pipeline pressures, each diameter and pressure associated with a respective LFL distance; (Page 27 Section 4.3, Page 28 Section 4.4, Page 30, Table 3, Figures 6-9, based on the diameters and pressures, an LFL distance is determined)
	and determining, from the½ LFL downwind distance matrix, a pipeline Rupture Exposure Radius (RER) model that relates a rupture distance to the pipeline diameter and the pipeline pressure. (Page 27 Section 4.3, Page 28 Section 4.4, Page 30, Table 3, Figures 6-9, based on the LFL, pipe diameter and operating pressure, a safety distance is calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sklavounos with Jo, Nilsen and Bo as the references deal with hazardous areas surrounding pipes transporting gas, in order to implement a system that takes into account a ½ LFL matrix in relation to the pipeline. Sklavounos would modify Jo, Nilsen and Bo by taking into account the ½ LFL distance of the pipeline and providing it as a matrix to calculate a safety radius. The benefit of doing so is functional diagrams for prompt safety distances can be produced. (Sklavounos Abstract)

Regarding claim 11, the combination of Jo, Nilsen, Bo and Sklavounos teaches the limitations of claim 8. Jo teaches determining the correlation relationship between the pipeline diameter and the pipeline NFR value; and (Page 182, Left column Second Paragraph, Equation 6, The mass flow rate of the pipe is expressed in terms of pressure and diameter)
determining the correlation relationship between the pipeline NFR value, the pipeline diameter, and the pipeline pressure, (Page 182, Left column Second Paragraph, Equation 6, The mass flow rate of the pipe is expressed in terms of pressure and diameter)
The combination of Jo, Nilsen and Sklavounos do not explicitly teach, wherein the pipeline NFR value is expressed as a square root of the pipeline pressure multiplied by the pipeline diameter squared.
Bo teaches wherein the pipeline NFR value is expressed as a square root of the pipeline pressure multiplied by the pipeline diameter squared. (Equation 1, the flow rate function is calculated through a function containing pipeline diameter squared and a square root of a pipeline pressure)
	Since pressure and diameter are key elements in calculating the flow rate of a pipeline, it is common to use both of them to determine a flow rate. As discussed by Jo, those of ordinary skill have used flow rate equations that include a square of a pipeline diameter and a square root of a pipeline pressure. This practice is well known in the oil and drilling community and would follow in the calculation of a rupture exposure radius of the oil and drilling community.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the flow rate calculation equation of Bo and incorporate it into the system of Jo and Nilsen since there are a finite number of identified, predictable potential solutions, (flow rate equations) to the recognized need (calculation of 
	
Regarding claim 14, the combination of Jo, Nilsen, Bo and Sklavounos teaches the limitations of claim 8. Jo teaches receiving a plurality of predetermined operating parameters, wherein the plurality of predetermined operating parameters are associated with a pipeline failure analysis; Page 184, Table 2, Columns of inputs at different pressures, diameters and flow rates at full bore rupture are given to be inputted into the model.)
modeling the matrix by the dispersion model based on the received plurality of operating parameters to generate a modeling result; and (Page 181 Left column Second Paragraph, Right Column Second Paragraph, Figure 3-6, A model is used to relate the pipeline operating conditions)
normalizing the modeling result into a graphical model representing a formula that expresses the pipeline flow rate value as a function of the pipeline diameter and the pipeline pressure. (Equations 6, 14, 15 and 22, Figures 3-6, the results are put into a graph that expresses the equation, which is a function of diameter and pressure)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jo, in view of Nilsen, in view of Bo and Sklavounos, and in further view of Alzbutas.

Regarding claim 9, the combination of Jo, Nilsen, Bo and Sklavounos teach the limitations of claim 8. The combination of Jo, Nilsen, Bo and Sklavounos does not explicitly wherein the correlation relationship is determined on a 95% confidence interval based on a regression analysis.
Alzbutas teaches wherein the correlation relationship is determined on a 95% confidence interval based on a regression analysis. (Page 1436, Right Column Section 2.3.1, Table 2, Page 1441 Section 3.2.1, A 95 % confidence interval is used in a regression analysis when determining the failure rate of natural gas pipelines)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Alzbutas with Jo, Nilsen, Bo and Sklavounos as the references deal with hazards relating to pipes transporting gas, in order to implement a system that takes into account a 95% confidence interval. Alzbutas would modify Jo, Nilsen, Bo and Sklavounos by taking into account a 95% confidence interval of the parameters. The benefit of doing so is the use of Bayesian methods allows for a more robust estimation of failure rate paramaters. (Alzbutas Summary and Conclusion)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jo, in view of Nilsen, Bo and Sklavounos, and in further view of Beg USPPN2016/0265322. 
Regarding claim 10, the combination of Jo, Nilsen, Bo and Sklavounos teaches the limitations of claim 8. The combination of Jo, Nilsen, Bo and Sklavounos does not explicitly teach wherein the pipeline flow rate value is 5 times the pipeline NFR value.
Beg teaches wherein the pipeline flow rate value is 5 times the pipeline NFR value. ([0062], The flow rate can range from three to five times the flow rate)


Examiner’s Note: Prior art has not been applied to claims 5-6, 12-13 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jo et al. “Explosion hazard analysis in partially confined area. Korean Journal of Chemical Engineering”: Discloses determining the LFL distance from a natural gas pipeline using a series of correlation equations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128